Citation Nr: 1702464	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-08 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.

2.  Entitlement to higher initial evaluations for service-connected umbilical hernia, rated noncompensable prior to June 20, 2013, and 20 percent on and after June 20, 2013.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1995 to December 1997, from January 2003 to November 2004, and from June 2006 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in in Salt Lake City, Utah and July 2013 and July 2016 rating decisions by the RO in San Diego, California.  Jurisdiction rests with the RO in San Diego, California.  

The July 2011 rating decision, in pertinent part, granted service connection for hypothyroidism and assigned an initial evaluation of 10 percent effective December 9, 2010, and granted service connection for umbilical hernia and assigned a noncompensable initial evaluation effective December 9, 2010.  The July 2013 rating decision, in pertinent part, denied entitlement to service connection for PTSD.  The July 2016 rating decision, in pertinent part, found the prior denial of service connection for hypertension, claimed as high blood pressure, was clearly and unmistakably erroneous, and granted service connection with a noncompensable initial evaluation effective November 28, 2011.

During the pendency of the appeal for a higher initial rating for umbilical hernia, a July 2013 rating decision, in part, granted a 20 percent staged initial evaluation, effective June 20, 2013.  Because the higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although the Veteran filed a claim for PTSD, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  Thus, while during the pendency of the claim, a July 2016 rating decision, in part, denied entitlement to service connection for severe anxiety and an August 2016 rating decision denied entitlement to service connection for severe depression, the issue for consideration is best characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as reflected on the title page of this decision.

In September 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge with respect to her appeal for higher initial ratings for her umbilical hernia and hypothyroidism.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  During the hearing, the Veteran submitted additional evidence and waived consideration of such by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2016).  In October 2016, the Veteran submitted additional evidence in support of her appeal and again waived consideration of such by the AOJ.  

However, additional evidence, to include VA treatment records, have been received by VA subsequent to the most recent, July 2013 supplemental statement of the case issued for the issues of higher initial ratings for her umbilical hernia and hypothyroidism.  Neither the Veteran, nor her representative, waived AOJ review of this additional evidence.  Id.  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests consideration by the AOJ.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the umbilical hernia and hypothyroidism was filed in March 2013.  However, the Board interprets such exception as applying only to evidence submitted by the Veteran, which is not the case here as VA treatment records were obtained.  Nonetheless, as the appeal for higher initial ratings for umbilical hernia and hypothyroidism must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.  

With respect to service connection for an acquired psychiatric disorder, additional evidence, in the form of a September 2016 statement from a fellow service member, was received by VA subsequent to the most recent, August 2016 statement of the case issued for the Veteran's PTSD claim.  Here, the Veteran's substantive appeal for her PTSD was filed in September 2016.  As the record reflects that the additional evidence was submitted by the Veteran and not developed by VA, a remand for AOJ consideration of such is not warranted.

The United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  In this case, although in September 2016 testimony, the Veteran reported hypothyroidism had caused her to utilize sick leave, she did not assert that she was unemployable due to her service-connected disabilities at issue in this appeal.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, a July 2016 rating decision found the prior denial of service connection for hypertension, claimed as high blood pressure, was clearly and unmistakably erroneous, therefore service connection was established with a noncompensable initial evaluation effective November 28, 2011.  In September 2016, the Veteran submitted a timely notice of disagreement (NOD) as to the evaluation assigned.  The record does not reflect a statement of the case (SOC) has been issued with respect to this claim.  In circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to the AOJ to direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, in the circumstances presented in this case, the AOJ must issue an SOC on the issue of entitlement to a compensable initial evaluation for hypertension.

With respect to the appeal for higher initial ratings for umbilical hernia, when the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination was conducted in June 2013 with respect to her umbilical hernia.  However, a September 2016 VA medical letter reported, in part, that the size of the Veteran's hernia had increased from approximately 1 cm umbilical area to the current size of approximately 2 cm.  Thus, as the severity of the Veteran's umbilical hernia may have worsened, a new VA examination for the claim is warranted. 

With respect to the appeal for a higher initial rating for hypothyroidism, the Board also finds a new examination is warranted as the most recent June 2013 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the June 2013 VA examiner noted symptoms of fatigability, constipation, mental sluggishness, mental disturbance, muscular weakness, weight gain, sleepiness, cold intolerance and bradycardia, but also noted that, while the Veteran endorsed many symptoms, these may have been due to the hypothyroidism and/or to the depression/PTSD she also claimed.  The June 2013 VA examiner further stated it was likely that the Veteran's hypothyroidism was the cause of only a minority portion of the above symptoms.  However, determining the symptoms of the Veteran's hypothyroidism is the criteria imposed by the rating criteria in order to determine the severity.  Thus, the Board finds that a new VA examination to determine the current severity of the Veteran's hypothyroidism is warranted.

With respect to the claim for service connection for an acquired psychiatric disorder, the Veteran underwent VA examinations in connection with her psychiatric claim in June 2013 and May 2016.  An addendum opinion was obtained in June 2016 and an additional opinion was obtained in August 2016.  Upon review, the Board finds these VA examinations and opinions are inadequate for purposes of determining service connection.  Id.  The June 2013 examiner endorsed a diagnosis of anxiety disorder, not otherwise specified (NOS) and determined the Veteran did not meet the criteria for a diagnosis of PTSD, but that she did have persistent anxiety requiring on going treatment and continuous medication.  The June 2013 VA examiner further noted that difficulties the Veteran encountered in the military, primarily verbal harassment, had contributed to her chronic anxiety.  The May 2016 VA examiner endorsed diagnoses of PTSD and major depressive disorder with anxious distress, and in a June 2016 addendum opinion, stated it was at least as likely as not that the condition diagnosed was incurred in or caused by service injury, event, or illness, as the Veteran presented symptoms of depression since 1998 causing clinically significant impairment in social and occupational functioning.  However, as 1998 was not during a period of the Veteran's active service, but preceded service, an August 2016 opinion was obtained.   

The August 2016 examiner reviewed the conflicting medical evidence and opined it was less likely than not that the Veteran's major depressive disorder with anxious distress was related to the in-service diagnosis of adjustment disorder in June and July 2004 as the in-service diagnosis of adjustment disorder was related to occupational problems while in the service, and by definition, adjustment disorder is given in response to an identifiable stressor with symptoms occurring within three months of the stressor and once the stressor has been terminated the symptoms do not persist for more than 6 months as it is a short term condition.  The August 2016 examiner further opined that the May 2016 diagnosis of major depressive disorder would likely not be related to occupational problems that occurred while in the service and noted the Veteran might be susceptible to depression when stressed. The August 2016 VA examiner opined that there was no relationship between the Veteran's in-service occupational problems and her current diagnosis of major depression. 

However, the examination reports and opinions do not address all diagnoses of record.  Specifically, an October 2011 VA treatment record diagnosed mood disorder NOS.  More recently, a July 2013 VA treatment record diagnosed generalized anxiety disorder and panic disorder without agoraphobia.  There is also not a nexus opinion adequately addressing the June 2013 VA examiner's diagnosis of adjustment disorder.  As such, the Board finds a remand is warranted so that another VA examination and opinion may be obtained which address all diagnoses of record.  

Finally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received treatment from the VA Imperial Valley Community Based Outpatient Clinic, part of the VA San Diego Healthcare System, in May 2016.  Thus, on remand, updated VA treatment records from the VA San Diego Healthcare System, May 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (c) (West 2015); 38 C.F.R. § 3.159 (c)(2) (2016).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC pursuant to the NOD received in September 2016, as to the rating decision in July 2016, which the Veteran is appealing for entitlement to a compensable initial evaluation for hypertension.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations, and afford the appropriate period for response.  Only if a timely substantive appeal is received for the issue, should the issue be forwarded to the Board for appellate consideration.

2.  Obtain the Veteran's updated VA treatment records, since May 2016, from the VA San Diego Healthcare System, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to assess the nature and severity of her umbilical hernia and hypothyroidism.  The complete record, including a copy of this remand, must be made available to the examiners and reviewed by each examiner in conjunction with each examination.  Any medically indicated tests should be conducted.  The examiners should identify any associated symptoms and discuss their severity and functional impact, if any, on the Veteran.

A complete rationale for all opinions expressed must be provided.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any and all acquired psychiatric disorders diagnosed proximate to, or during the pendency of, the appeal.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner is asked to address the following questions:

a.  With respect to each acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim (to include mood disorder NOS generalized anxiety disorder, panic disorder without agoraphobia and adjustment disorder), is it clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder existed prior to a period active military service?  And if so, is it also clear and unmistakable (obvious, manifest, or undebatable) that the acquired psychiatric disorder was not aggravated during or by her subsequent period of active military service, that is, above and beyond the condition's natural progression?  Any clear and unmistakable (obvious, manifest, or undebatable) evidence which serves as the basis for any opinion must be specifically identified.

b.  In the event that it is not clear and unmistakable (obvious, manifest, or undebatable) that any of the disorders referenced in (a) above either preexisted service or, if preexisting, were not aggravated by service, is it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed proximate to or during the pendency of the claim, was incurred in or was caused by, or is otherwise related to, a period of the Veteran's active service, with consideration of the June 2004 reports indicating a suicide attempt and June 2004 and July 2004 records with diagnosis of adjustment disorder?

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

5.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016). 

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




